UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1537


WILLIAM WAYNE COONTS,

                Plaintiff - Appellant,

          v.

RANDOLPH COUNTY COMMISSION; RANDLOPH COUNTY PROSECUTORS’
OFFICE; PHILLIP ISNER; PHILIP RIGGLEMAN, In His Individual
Capacity; THERESA COGAR, In Her Individual Capacity; RICHARD
WALLACE SHRYOCK, JR., In His Individual Capacity,

                Defendants - Appellees,

          and

RANDOLPH COUNTY CIRCUIT COURT JUDGE; DEPARTMENT OF HEALTH
AND HUMAN RESOURCES,

                Defendants.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.    John Preston Bailey,
District Judge. (2:15-cv-00021-JPB-MJA)


Submitted:   November 22, 2016              Decided:    November 29, 2016


Before DIAZ and    THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
William Wayne Coonts, Appellant Pro Se. Robert Clee Chenoweth,
Peter G. Zurbuch, BUSCH, ZURBUCH & THOMPSON, PLLC, Elkins, West
Virginia; David K. Hendrickson, HENDRICKSON & LONG, PLLC,
Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     William        Wayne   Coonts   appeals    the   district    court’s     order

granting      the    Defendants’     motions    to    dismiss     Coonts’     civil

action.     On appeal, we confine our review to the issues raised

in the Appellant’s brief.              See 4th Cir. R. 34(b).               Because

Coonts’ informal brief does not challenge the district court’s

dispositive analysis, Coonts has waived appellate review of the

court’s order.         See Williams v. Giant Food Inc., 370 F.3d 423,

430 n.4 (4th Cir. 2004).             Accordingly, we affirm the district

court’s judgment.           We dispense with oral argument because the

facts   and    legal    contentions    are     adequately   presented       in   the

materials     before    this   court   and     argument   would    not   aid     the

decisional process.

                                                                         AFFIRMED




                                        3